DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/1/2022 was considered by the examiner.  Some of the reference were struck through as being repeats of prior art previously listed on the Notice of References Cited (dated 12/27/2021).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,064,781 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a crutch configured to provide energy storage and return to a user during ambulation, the crutch comprising:-2-Application No.: 17/086684 Filing Date:November 2, 2020an elongate member comprising: a proximal portion configured to support a forearm of a user, a central portion extending distally from the proximal portion, and a curved, flexible distal portion extending distally from the central portion, wherein the curved, flexible distal portion is configured to flex and un-flex responsive a force applied by a user's weight during ambulation to store energy in the crutch and release the stored energy from the crutch, respectively, in a direction that propels the user during ambulation.  Although the patent does not specifically recite that the central portion extends distally from and bent rearwardly relative to the proximal portion at a first obtuse angle and that the curved distal portion extends distally from and bent forwardly relative to the central portion at a second obtuse angle, it would have to form the crutch this way to propel the user forward while making user there is enough of the elongate member to contact the ground no matter how far back or widely the user swings the crutch during ambulation.  Regarding claims 2, 12 and 20, while the patent does not explicitly claim the pressure cent is adjusted rearwardly, if the central portion and the curved distal portion were bent relative to each other as discussed above, the pressure center would inherently move rearwardly.  

Claims 2-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,821,048 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a crutch configured to provide energy storage and return to a user during ambulation, the crutch comprising:-2-Application No.: 17/086684 Filing Date:November 2, 2020an elongate member comprising: a proximal portion configured to support a forearm of a user, a central portion extending distally from the proximal portion and bent rearwardly relative to the proximal portion, and a curved, flexible distal portion extending distally from the central at a second obtuse angle, wherein the curved, flexible distal portion is configured to flex and un-flex responsive a force applied by a user's weight during ambulation to store energy in the crutch and release the stored energy from the crutch, respectively, in a direction that propels the user during ambulation.  Although the patent does not specifically recite that the central portion is bent rearwardly relative to the proximal portion and the curved distal portion is bent forwardly relative to the central portion, it would have been obvious to form the crutch this way to propel the user forward while making user there is enough of the elongate member to contact the ground no matter how far back or widely the user swings the crutch during ambulation.  Regarding claims 2, 12 and 20, while the patent does not explicitly claim the pressure cent is adjusted rearwardly, if the central portion and the curved distal portion were bent relative to each other as discussed above, the pressure center would inherently move rearwardly.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2-9, 11-15, 17, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markou (US-2010/0206348 A1).
	Claims 2, 9, 15 and 17: Markou discloses a crutch configured to provide energy storage and return to a user during ambulation, the crutch comprising: -2-Application No.: 17/086684Filing Date:November 2, 2020an elongate member comprising: a proximal portion (50) configured to support a forearm of a user (via 30, 12, 24, as seen in FIG. 1), a central portion (51) extending distally from the proximal portion (FIGS. 2 and 3) and bent rearwardly at a first obtuse angle relative to the proximal portion (as seen in FIG. 3), and a curved, flexible distal portion (54) extending distally from the central portion and bent forwardly at a second obtuse angle relative to the central portion (as seen in FIG. 3), wherein the central portion and the curved, flexible distal portion is configured to flex and un-flex responsive a force applied by a user's weight during ambulation to store energy in the crutch and release the stored energy from the crutch, respectively, in a direction that propels the user during ambulation (paragraph 10), wherein the first obtuse angle decreases based on flexion of the at least a portion of the central portion and the second obtuse angle decreases based on flexion of the at least a portion of the curved distal portion and/or the central portion (since both the central portion and the curved distal portion flex relative to each other and the proximal portion, then either of the angles would be decreased based on flexion of the central portion since it is located between the angles and the second angle could be decreased by flexion of the curved distal portion since it extends between the second angle and the ground which once force is applied would push the curved distal portion to move relative to the central portion, thus decreasing the second angle).
Claims 3, 12 and 20: Markou discloses a pressure center of the curved distal portion as being adjusted rearwardly during ambulation when at least a portion of the curved distal portion and at least a portion of the central portion are flexed (as the central portion and the curved distal portion are flexed, when weight in applied directly downward along axis A as seen in FIG. 3, they flatten and more of portion 54 is parallel to the ground surface, thus moving the center of pressure rearwards).
	Claims 4, 13 and 21: Markou discloses a height of the crutch as being reduced when at least a portion of the curved distal portion and at least a portion of the central portion are flexed (as evidenced by the top of the crutch in FIG. 4).
	Claims 5 and 11: Markou discloses at least two of the proximal portion, the central portion, and the curved distal portion as being made of a same material (all portions are made of the same material as they are monolithically/integrally formed).
	Claim 6: Markou discloses the elongate member as comprising a cross-section chosen from a group consisting of a rectangular cross-sectional profile, an oval cross-sectional profile, a teardrop cross-sectional profile, and a circular cross-sectional profile (portion 12 has a circular cross-sectional profile and the central portion and the curved distal portion have a rectangular cross-sectional profile as seen in the figures).
	Claims 7 and 14: Markou discloses the curved distal portion as comprising a contact surface (58) on which the crutch rolls over during ambulation (as seen in FIG. 4).
	Claim 8: Markou discloses the elongate member as comprising a joint between at least one of the proximal portion and the central portion or the central portion and the curved distal portion (joint 34 connected the proximal portion to the central portion).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markou (US-2010/0206348 A1) as applied to claim 15 above, and further in view of Christensen (US-8,034,121 B2).
	Markou is discussed above but lacks a blade member.  Christensen teaches a prothetic foot comprising a curved flexible distal portion (40; FIGS. 1 and 2), wherein the curved, flexible distal portion is configured to flex and un-flex responsive a force applied by a user's weight during ambulation to store energy in the crutch and release the stored energy from the crutch, respectively, in a direction that propels the user during ambulation (col. 3, lines 26-35), and further comprising a blade member (60) proximate to the elongate member (the curved, flexible distal portion specifically), wherein the blade member is configured to contact an upper surface of the elongate member during ambulation (via 68 and 70) to increase a stiffness of the crutch, wherein the increase to the stiffness of the crutch is based at least in part on a level of load applied by the user to the crutch during ambulation (col. 5, lines 50-67 and col. 6, lines 1-2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Markou to include a blade member, such as that taught by Christensen, in order to provide some extra support if the user is using the crutch for a more aggressive activity (walking quickly) or if the user applies more weight that other users.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markou (US-2010/0206348 A1) as applied to claim 15 above, and further in view of Gilmore (US-5,038,811).
Markou discloses an arm cuff (30) attached to the proximal portion of the elongate member, wherein the arm cuff is configured to receive an arm of the user (as seen in FIG. 1), but lacks the arm cuff comprising a hinge. Gilmore teaches a crutch comprising: an elongate member (11, 12) and an arm cuff (19) attached to the proximal portion of the elongate member, wherein the arm cuff is configured to receive an arm of the user, wherein the arm cuff comprises a hinge (via 18, 29, 30 and 20), wherein the hinge is configured to allow a portion of the arm cuff to pivot relative to the proximal portion of the elongate member (FIG. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Markou to include a hinged arm cuff, such as that taught by Gilmore, so the cuff can move independently of the elongate member which provides more flexibility if the user is wearing the cuff but not using the crutch member as the time (while sitting for instance).

Allowable Subject Matter
Claims 10, 16, 17 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive.  Regarding claims 2, 9 and 15, Applicant argues that Markou fails to disclose, or render obvious, a crutch where a central portion extends distally from the proximal portion and is bent rearwardly at a first obtuse angle relative to the proximal portion and a curved distal portion extends distally from the central portion and is bent forwardly at a second obtuse angle relative to the central. Applicant further asserts that Markou teaches at most that a lower portion of the crutch is curved at an acute angle or a right angle. Additionally, Applicant argues that Markou fails to disclose, or render obvious a crutch where the first obtuse angle decreases based on flexion of the at least a portion of the central portion and the second obtuse angle decreases based on flexion of the at least a portion of the curved distal portion as in claim 2.  However, as discussed in the rejection above, the proximal portion is considered to be portion 50 of member 48 of Markou and as such, the central portion 51 extends from the proximal portion at a first obtuse angle, as seen in FIG. 3.  Furthermore, Markou discloses portions 51, 54 and 56 as all being flexible relative to portion 50/the pole 12 (paragraph 23).  Lastly, as discussed above, the first and second angles would decrease when a force was applied to the crutch and the height of the crutch shortens since the central portion and the curved distal portion are able to be flexed and they are the components that the angles are between (along with the proximal portion), thus meaning the angles must decrease to in order for the crutch height to shorten.  As such, the Examiner maintains that Markou still reads on the claims as they currently stand.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636